



COURT OF APPEAL FOR ONTARIO

CITATION: Young Men's Christian Association of Greater Toronto v. Municipal Property Assessment Corporation, 2015 ONCA 130

DATE: 20150225

DOCKET: C59084

Rouleau, van Rensburg and Pardu JJ.A.

BETWEEN

The
    Young Mens Christian Association of Greater Toronto

(YMCA)

Applicant (Appellant)

and

Municipal Property Assessment Corporation (MPAC)

Respondent (Respondent)

Jack Walker, Q.C., and Courtney Toomath-West, for the
    appellant

Donald G. Mitchell, for the respondent

Heard: February 4, 2015

On appeal from the judgment of Justice Paul M. Perell of
    the Superior Court of Justice, dated June 16, 2014, with reasons reported at
    2014 ONSC 3657, 121 O.R. (3d) 34.

By the Court:

[1]

The appellant appeals from an order dismissing its application for an
    exemption from property taxation for premises it occupies in four buildings
    located in the City of Toronto. The appellant seeks a declaration that all
    space used and occupied by the Toronto YMCA in respect of the subject
    properties is exempt from property taxation for 2012 and all subsequent
    taxation years, for as long as the facts and circumstances remain the same.

[2]

The appellants claim for an exemption from property taxation is based
    on s. 10 of
The Toronto Young Mens Christian Association Act, 1923
,
    S.O. 1923, c. 106 (the 
YMCA Act
), which provides as follows:

The buildings, lands, equipment and undertaking of the said
    association so long as and to the extent to which they are occupied by, used
    and carried on for the purposes of the said association are declared to be
    exempted from taxation except for local improvements.

[3]

The parties agree that the question before the application judge and
    before this court is one of statutory interpretation. The issue is whether the
    buildings and lands leased, occupied and used by the Toronto YMCA in the City
    of Toronto are exempt from municipal taxation under the
Assessment Act
,
    R.S.O. 1990, c. A.31, as amended, by virtue of s. 10 of the
YMCA Act
.

[4]

The appellant contends that the application judge erred in restricting
    his analysis of the exemption in s. 10 of the
YMCA Act
to the meaning
    of the word of, in reference to the buildings and lands  of the said
    association, and in not taking a broad and liberal approach in interpreting
    the exemption, in light of the overall purposes of that Act.

[5]

We would not give effect to these grounds of appeal. We would uphold the
    decision of the application judge, but for different reasons.

[6]

First, it is essential to consider the broad context of the municipal
    property tax scheme, of which s. 10 of the
YMCA Act
forms a part: see
Bell
    ExpressVu Limited Partnership v. Rex
, 2002 SCC 42, [2002] 2 S.C.R. 559, at
    para. 27. The appellant is, after all, claiming an exemption from property
    taxes for the premises it leases. The scheme of municipal assessment and
    taxation is that land is the subject matter of assessment and that owners of
    land are liable to assessment and taxation:
Assessment Act
, ss. 3 and
    17. A person with a leasehold interest in land is not an owner within the
    meaning of the
Assessment Act
:
Carsons Camp Ltd. v. Municipal
    Property Assessment Corp
., 2008 ONCA 17, 88 O.R. (3d) 741, at paras. 14-15.

[7]

The
Assessment Act
provides for a number of exemptions from
    taxation. Some exempt property that is owned, used and occupied by certain
    entities, for example public educational institutions and philanthropic
    organizations. Other exemptions, such as those for public hospitals and
    childrens treatment centres, do not require ownership, but merely use and
    occupation. In each case the exemption applies to the land and not the
    taxpayer.

[8]

The appellant contends that the lands in question enjoy a similar
    exemption, but under the provisions of a private statute, the
YMCA Act.

[9]

The question is whether the leased premises are buildings or lands of
    the Toronto YMCA occupied and used for its purposes, and therefore exempt from
    municipal property taxation by virtue of s. 10.

[10]

First,
    we observe that the appellants leased premises are not land, because a
    tenancy does not qualify as land; it is an interest in land. Accordingly,
    lands  of the [Toronto YMCA] would not ordinarily include lands that the Toronto
    YMCA leases.

[11]

Second,
    we reject the appellants argument that land as used in the
YMCA Act
has a different, and expanded meaning, to include leasehold interests. The
    appellant points to s. 5 of the
YMCA Act
, dealing with the power to
    acquire and dispose of real estate. The first clause of s. 5 recognizes the
    associations power to acquire and dispose of real property or any estate or
    interest therein  by purchase, lease, gift, devise or bequest, while the
    second clause of s. 5 provides a limit for how long the land at any time
    acquired shall be held after it ceases to be required for the associations
    purposes. The appellant contends that land at any time acquired in the
    context of this section must include real property or any estate or interest
    therein, and that this expanded meaning should be carried into the
    interpretation of s. 10.

[12]

We
    disagree. Section 5 has a particular function in the statute. It deals with the
    Toronto YMCAs power to acquire and dispose of real estate. Although, as noted,
    the first clause clearly distinguishes between ownership and leasehold
    interests, it is far from clear that the second clause groups together all
    interests in land acquired by the association. Further, the two sections of the
    statute operate for different purposes.

[13]

Third,
    the appellant contends that the court should apply a purposive interpretation
    of s. 10, which furthers the philanthropic objects of the association by
    recognizing its need to use its assets to fund its activities. As such, s. 10
    should be interpreted to apply to all buildings and lands whenever they are
    used and occupied by the Toronto YMCA.

[14]

This
    interpretation however is inconsistent with the plain meaning of the words used
    in s. 10 as it takes no account of the words of the said association. The appellant
    is, in effect, arguing that the exemption from taxation is for the buildings, [and]
    lands  of the said association so long as and to the extent to which they are
    occupied by, [and] used  for the purposes of the said association but that the
    portion of the said association be either ignored or be given the same
    meaning as the latter part of that sentence. It is a principle of statutory
    interpretation that every word that is used in a statute is to be given meaning
    and that when a court considers the grammatical and ordinary sense of a
    provision, that [t]he legislator does not speak in vain:
Bell ExpressVu
,
    at para. 37. If all of the words of s. 10 are to be given meaning, then
    buildings, [and] lands  of the said association must mean something other
    than property that the association occupies or uses.

[15]

Indeed,
    the term property of in the context of exemptions from taxation under the
Assessment
    Act
has been interpreted as connoting an ownership interest, and to not
    include a leasehold interest. In
Re the Town of Walkerville and Walker
,
    [1935] O.W.N. 168, at p. 169, this court held that a leasehold interest did not
    come within the words the property of under the statutory exemption from
    taxation for property of a childrens aid societywhether held in the name of
    the society or in the name of a trustee or otherwise, if used exclusively for
    the purposes of and in connection with the society. In
Re Royal Ontario
    Museum and Assessment Commissioner for Region No. 10 et al
. (1976), 12
    O.R. (2d) 778 (Div. Ct.), at p. 782, the Divisional Court concluded that the
    words property of do not include leasehold interests such that land leased by
    the museum was not entitled to the statutory exemption from taxation of the
    property of a scientific public institution.

[16]

Finally,
    the appellant relies on the decision of the Superior Court in
Kitchener-Waterloo
    Young Mens Christian Association v. Municipal Property Assessment Corporation
,
    [2007] O.J. No. 3176. This decision, which was not appealed, concluded that
    land leased, used and occupied by the Kitchener-Waterloo YMCA in Kitchener was
    entitled to an exemption from property tax. In that case, the original statute,
    which contained an exemption from taxation in substantially the same language
    as s. 10 of the
YMCA Act
, was amended in 2005 to provide an exemption
    for all land used or occupied by the association in Waterloo, including leased
    property.

[17]

The
    application judge in the
Kitchener-Waterloo
case was required to
    consider whether the act in force (not the original 1928 act) also afforded the
    exemption in question to land in Kitchener. He interpreted the statute in light
    of the 2005 amendment, including its preamble, and concluded that the
    Legislature intended that property leased by the Kitchener-Waterloo YMCA should
    be exempt from taxation in both Kitchener and Waterloo. That is not the
    situation here. The
YMCA Act
contains no such amending language that
    would suggest that leased properties occupied by the association were intended
    to be exempt from taxation.

[18]

Again,
    the protection afforded by the
YMCA Act
depends on the words that were
    used in that Act, in the context of the municipal tax regime. It may be
    unfortunate, but hardly surprising, that the property used by various local
    YMCA associations in some cases will be exempt and in other cases not; the
    exemptions depend on the wording of the private acts, which were put forward at
    different times and by different proponents, and not for a single or comprehensive
    legislative purpose.

[19]

For
    these reasons the appeal is dismissed. Costs are to the respondent in the
    agreed amount of $7,500 inclusive of applicable taxes and disbursements.

Released: (PR) FEB 25 2015

Paul
    Rouleau J.A.

K.
    van Rensburg J.A.

G.
    Pardu J.A.


